Citation Nr: 1109698	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, for the purpose of accrued benefits. 

2.  Entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to February 1969, including a tour of duty in the Republic of Vietnam during the Vietnam era from February 14, 1968 to February 12, 1969.  He died on September [redacted], 2006.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for esophageal cancer, for the purpose of accrued benefits; denied service connection for a liver disability, to include cirrhosis of the liver, liver cancer and hepatitis C, for the purpose of accrued benefits; and denied service connection for the cause of the Veteran's death.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

As noted above, in the April 2007 rating decision, the RO denied the appellant's claims for entitlement to service connection for esophageal cancer, for the purpose of accrued benefits, and entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits.  In her May 2008 notice of disagreement, the appellant specifically stated that she disagreed with the denial of her claim for "DIC", but also noted that the Veteran had filed a claim for service-connected disability compensation prior to his death for his esophageal and liver cancer.  Based on this statement, the Board concludes that she was also expressing disagreement with the RO's denial of her claims for accrued benefits.  However, these issues were not included in the May 2009 statement of the case.  In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action. See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issues of entitlement to service connection for esophageal cancer, for the purpose of accrued benefits, and entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits, for the issuance of a statement of the case.

Additionally, the Board finds that the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the herein remanded issues of entitlement to service connection for esophageal cancer, for the purpose of accrued benefits, and entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits.  As such, appellate adjudication thereof is deferred pending completion of the action requested below.  Nevertheless, the Board additionally observes that there has not been compliance with VA's duties to notify under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), or the implementing regulations codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), or the expansion of such duties in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the appellant was provided with a VCAA notice letter in February 2007.  However, the letter noted that the appellant's claim for burial and pension benefits was being processed and included a section entitled "What the Evidence Must Show" pertaining to entitlement to accrued benefits and entitlement to pension benefits.  She was not specifically advised of the evidence required to establish entitlement to dependency and indemnity compensation benefits based on the cause of the Veteran's death.  The letter also failed to advise the appellant as to whether service connection had been established for any disability, in compliance with Hupp, and did not discuss the law pertaining to the assignment of disability ratings and effective dates in compliance with Dingess/Hartman.  Therefore, the Board finds that a remand is necessary to correct these procedural errors.  

The case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence required to support her claim for entitlement to service connection for the cause of the Veteran's death, whether service connection has been established for any disability during the Veteran's lifetime, or for the purpose of accrued benefits, consistent with Hupp, as well as how disability ratings and effective dates are assigned as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any additional evidence is received as to any issue on appeal as a result of the above completed action, the issues on appeal should be readjudicated, and notice of the determinations should be provided to the appellant and her representative.  If any benefit sought is not granted, a supplemental statement of the case, (or statement of the case, if warranted as to the accrued benefits claims), should be issued.  The appropriate period should be allowed for response.

2.  Regardless of whether or not the issues of entitlement to service connection for esophageal cancer, for the purpose of accrued benefits, and entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits, warrant readjudication due to receipt of additional evidence, undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case pursuant to the notice of disagreement issued as to the April 2007 rating decision adjudication of such matters, so that the appellant may have the opportunity to complete an appeal on the issues of entitlement service connection for esophageal cancer, cirrhosis of the liver, liver cancer, and hepatitis C, for the purpose of accrued benefits (if she so desires) by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





